IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 71 MAL 2022
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
BRYAN RICHARD LOVE,                           :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of July, 2022, the Petition for Allowance of Appeal, the

Motion to Compel Audio and Transcripts, and the Petition to Remove Detainer or to Set

Bail on Detainer are DENIED.